Title: To Thomas Jefferson from William Short, 24 August 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris August 24. 1791.

The assembly have continued since my last deliberating on the plan of constitution submitted to them. They have made no material alterations, but have referred two or three questions to be decided after the others—one of them is that for augmenting the property of electors and abolishing the marc d’argent hitherto decreed for the members of the legislature—and another is the condition of the Princes of the blood, viz. the rights they are to enjoy as members of the society. Some are for leaving them the title of Prince and excluding them from the rights of citizens as being dangerous in popular assemblies. No body knows how these questions will be decided. The doubt will be soon removed however as it is supposed the finishing hand will be put to them in the course of the week.
The committees have not yet decided in what manner the constitution shall be presented to the King so as to obtain his free acceptation. For some time it was said that his intention was to refuse it, but that opinion seems now to have given place to another, that he will accept it, but will abandon it as soon as an opportunity presents itself. The enemies of the constitution, as well the aristocrats as the republicans, as they are termed, propagate this opinion.
Nothing further has transpired with respect to the intentions of foreign courts relative to the affairs of this country. There are various proofs of their malevolences. The inferior princes of Germany particularly shew a disposition to proceed to hostilities and to draw after them the more influential, but the more powerful electors have in the diet voted for a continuance of negotiation. Their proceedings in this business will of course be rendered subordinate to their more immediate and more leading interests. It is no longer doubted that the Northern Christian powers will preserve peace among themselves—of course no obstacle from the Turkish war—but active negotiations are carried on at Vienna which seem to indicate some  change in the general system of the Empire. The Prussian negotiator there is in the highest favor and it is thought the present moment will be siezed on for rounding and squaring their possessions to their wishes. The result cannot yet be known but it is manifest that the several European powers have an anxious eye on them. Denmark and Sweden, particularly the last, without any symptoms of war keep up a state of armament that indicates some hidden plan or fear. Poland also is preparing for defence, and the Elector of Saxony delays his decision with respect to the crown offered him. I cannot say what part Spain does or may take in this business, though I suppose the curtain will be soon raised so as to shew it. Until then it would be rash to pronounce what will be the result of a state of negotiation, the activity, duration and mysterys of which have few examples in the annals of Europe.
You will no doubt learn from Mr. Carmichael what regards Spain in particular. It seems the dispositions of that court with respect to the Mississipi business have gone through several changes, as far as I can judge from the correspondence of M. de Montmorin. In the beginning he informed me that they had shewn a much more favorable disposition than he had expected. They afterwards seemed disposed to reject all kind of negotiation on the principle of our pretensions being exagerées, and lately again (this is the last account) discover a propensity to listen to terms so as to give hopes that the affair may be terminated amicably to the wishes of the United States. This is only a vague account of the posture of the business of Madrid, but I am persuaded it is all that M. de Montmorin knows of it. I still continue in my former opinion that his disposition to serve the U.S. in this instance may be relied on. His influence of course will have been diminished by the late unfortunate event of the King’s flight from Paris and the proceedings consequent thereto.—I hope the Government of the U.S. will have influence enough on the western inhabitants to prevent them for the present from proceeding to extremities, as I cannot doubt, whatever may be the event of negotiation at this moment at Madrid, the development of their resources and the manifestation of their firm resolution to obtain an acknowlegement of their rights will in a very short time induce the Spanish cabinet to subscribe to an act which is not only just but necessary. So long as the ministry remains here the same we shall have the aid of their friendly interposition. You will easily concieve that in the present crisis it is impossible to say how long they will remain, or what changes will take place, this depending on the issue of the revolution.
A person has lately arrived here from Kentuckey. He is a Frenchman  settled there. He reports that the navigation of the Mississipi is now allowed our inhabitants without any kind of restriction and that he saw great numbers of large boats load to go down the river. A brother of the English minister here (Lord Ed. Fitzgerald) travelled from Canada along our western frontiers and went down the Mississipi to New-Orleans. He is now in Paris and tells me that whilst there he saw several of the inhabitants of Kentuckey who came down the river with their productions, that he was once in particular a witness to a dispute between some of them and the Governor who insisted on their paying a duty on these articles, that they refused it and succeeded in their refusal. I mention this merely as accidental perhaps inaccurate information. I suppose you recieve more authentic from the Americans resident there. I learn from him that there are several well informed and particularly a Mr. Jones, brother to the Physician of that name at Philadelphia.
The report mentioned in my last of the death of the Dey of Algiers was soon after fully confirmed, as well as the peaceable nomination of his successor. I learn by the French consul that he is the same, who whilst minister discovered more favorable dispositions than the others to the American prisoners. He thinks this would be a favorable moment for attempting their redemption. He observes it would have been at all times practicable by proper measures, viz. by authorizing some Consul or commercial house established at Algiers to effect it, leaving them at liberty to chuse the suitable moment, and fixing the sum beyond which they could not go, authorizing them at the same time, to draw for it, on the agreement being concluded. He supposes that for the 14. captives who remain the sum should be fixed at 200,000.₶ tournois all expences included and says it is possible that 150,000.₶ might suffice, the agents employed exerting themselves of course to reduce it as much as possible for the interest of their employers. He seems to be persuaded there is no other mode of succeeding but this, which he agrees is subject to objections arising from the great confidence necessary to be placed in the agents employed. He adds also that the character and dispositions of the present Dey are much more liberal than those of the last, and of course that this is the favorable moment for the U.S. to make a permanent arrangement with that regency for the safety of their flag. This negotiation he thinks should be carried on in the same manner with the other. He cannot however form a conjecture of what that would cost.
I have had a good deal of accidental conversation also lately with M. Pujet who has the direction of the consular department in the  marine. He is I believe, known to you, and is a man of a good reputation and understanding and is particularly acquainted with the relations between this country and the Barbary powers. He insists that France pays no tribute to the Dey of Algiers, nor England nor Spain. He agrees that Holland (I think) and some others do, and says that the difference is perfectly understood at Algiers between nations that are tributary and those that are not, and also that all Christian powers are obliged to make pecuniary sacrifices to secure peace there. Those of France consist 1. in the establishment of a consul at Algiers, whose salary and expences amount to about 25,000.₶ p ann., and 2. in presents which are made from time to time to the officers of government in order to settle differences which accidentally arise between French vessels or citizens and the cruisers or regency of Algiers. These amount to from 70, to 80,000₶ annually, and are as he assures me the only expences paid regularly. The large sums which I mentioned to you some time ago to have been paid by M. de Senneville, for the renewal of the treaty, he denies altogether to have been for that purpose, or to have been as considerable as I supposed them. He says they were to satisfy the regency for a vessel they lost on the coast of France and also for one delivered up to Naples after having been taken by an Algerine cruiser.
Mr. Pujet says the U.S. would be wrong to put themselves on the footing of a tributary power as it insures more contempt than safety at Algiers. He supposes their consular establishment and annual accidental presents would cost as much as those stated above for France, notwithstanding their commerce is so much more inconsiderable; as this would not be calculated by the officers of the regency. He does not know to what amount presents would be necessary for securing the peace in the beginning.—There are some honorary expences to which France and other European powers are sometimes subjected from which the U.S. would be exempted, such as at present the furnishing a vessel to carry the new Dey’s ambassador to Constantinople to obtain the investiture of his place. This mark of distinction is accorded to France and is considered as a proof of the Dey’s favorable dispositions to this country.
Should it be possible to obtain a peace of Algiers it would be of little service without one could be secured also with Tunis and Tripoli, each of which would cost the same to the U.S. The establishment at Tunis costs more to France as there is much more of the parade and luxury of a court there than at Algiers.
I observed to M. Pujet that such powers as were at peace with  these piratical states would probably put as many obstacles as possible in the way of others obtaining it and that the U.S. might perhaps meet with some difficulties on that account. He agreed that this policy did prevail. He thought however that France would in the new order of things abandon it, and would aid the U.S. in obtaining a peace. He added that he did not see how our free entrance into the Mediterranean could be against the interests of France as we were not a carrying power, and said that for his part so far as it depended on him he would certainly contribute all in his power to serve the interests of the U.S. in this instance.—I have thought it well to communicate these things to you that you might judge how far they deserve weight in an attempt to redeem our unhappy captives or to secure a permanent peace.
Letters have been just recieved from the Governor of S. Domingo as late as the beginning of July. The decree of May 15. respecting the gens de couleur had arrived there and thrown every thing into confusion. The governor apprehends serious disorders that it will not be in his power to suppress. The inhabitants shew marks of much discontentment with the national assembly and particularly those who had adhered formerly to their decrees and took side against the assembly of St. Marc. The reports and private letters go much farther and say that it was determined to have no further connexion with France and that deputies were sent to Jamaica for assistance. The city of Bordeaux is become particularly obnoxious to them for having offered to send their garde nationale to the islands to enforce this decree of the assembly. The assembly had directed commissaries to be sent out to carry this decree. Notwithstanding the time which has elapsed they have not yet set out, and such is the present organisation of the government that the assembly cannot find out on whom to place the non-execution of their intentions. The colonial committee have the Governor’s letter now under consideration and are in a few days to make their report on it.
The National assembly have new modelled their post office, and in fixing the price of postage have augmented that on letters for the U.S.
Drost has not yet had the articles of agreement drawn up because he wishes to concert them with Mr. Grand. He tells me to assure you he may be counted on for the spring. I think he is probably of a dilatory turn from what has been lately told me, but further information is much in favor of his moral character, and the money he struck in England for Messrs. Bolton &c. shews his talents. I communicate in my letter to the Secretary of treasury herein inclosed  some of his observations with respect to the subject of a mint. On further consideration he declines engaging at all in the assaying part. He tells me he finds he shall be less adequate to teach it than he hoped, as mentioned in a former letter. It will be indispensable he says to have a person on purpose. One may be procured here on easy terms. I shall make enquiry for such an one but will not engage him until I hear further from you as there is full time from what Mr. Drost tells me. I will thank you therefore to say in what manner you would chuse him to be engaged as to time, and as near as you can, what kind of terms you have a view to.
I am informed with certainty that the English ministry lately made Mr. Walpole their envoy extraordinary (I believe at Munich) the offer of going to America in the same character. He took time to consider of it and at length declined it. It is said now they intend to send as minister plenipotentiary Mr. Hammond who has lately returned from Spain where he was Secretary to the embassy.
This letter incloses a memorial for the State of So. Carolina to which the memorialists hope an answer will be given. I have promised them to forward it. You will recieve also by the same conveyance the usual gazettes which will go to Havre by the diligence.
You gave me reason to hope in your last letter of May 10. that you would write in future by the French and English packets. They have arrived however as late as those of June and July without bringing me any letter. The Secretary of the Treasury wrote by the French packet of July. It is important that I should be able to meet the questions which are asked me about the Mississipi business, and also about the Indian hostilities to which much more importance is given here than I can suppose they deserve. Having no authentic information there are many things originating probably in the English newspapers that I cannot venture to contradict flatly, and a bare denial or expression of doubt about them is taken of course as a confirmation of them by those who take it for granted I must be informed and would assert the contrary if they were not true.—I beg you to be persuaded of the attachment & respect of Dear Sir, your most obedient humble servant,

W: Short

